DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group III (claims 26-29) as well as the species of: a method of antibody purification with one purification step with a protein A resin in a Tris buffer (0.01M-0.1M Tris) and sodium chloride at about 0.01M to 0.1M at a temperature of greater than 28C, and at a pH between 6 and 8, wherein prior to being applied to the Mabselect Sure resin, the composition is incubated at a temperature of greater than 28C and at a pH from 6-8 for more than six hours; and lung cancer as target disease, in the reply filed on 12/01/2020 is acknowledged.

Claim Status
Claims 1-25 and 30-33 are canceled.
Claims 26-29 are under examination.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/796159, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application is identical in disclosure to the instant application.  Therefore, for the same reasons below that the instant disclosure fails to fully enable the claims under examination, so too fails the priority document.  This leaves the chain of priority broken and the U.S. effective filing date of the claims under examination set at 06/27/2018.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The use of the term MABSELECT (0041) SURE (0041), SEPHAROSE (0052) and all marks of 0174, which are trade names used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore they should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 26-28 are objected to because of the following informalities:  These claims recite the term “sequence” before each amino acid sequence recited.  For clarity this term should be deleted since it is not needed.
Claims 26-28 are further rejected for reciting “a Fc”.  This phrase should be changed to “an Fc”.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in the claims rejected above is a relative term which renders the claims indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Said another way, it is unclear how close a value must be to the value recited in the claims to be “about” said value.  The only guidance in the specification is that about 50, for example, would include 50.  See paragraph 0140.  This however does not define the metes and bounds of this subjective term, leaving such unclear and the claims above indefinite.
Claim 27 is further rejected here for recitation of “disease associated with dysregulation of the HGF/cMet signaling axis.  This phrase gives the claims multiple interpretations and it is not defined by the specification.  The phrase could encompass a disease comprising diseased cells that aberrantly express or use HGF or cMet.  However, it could also encompass any upstream or downstream proteins in the same axis as well.  Thus, multiple interpretations with different scopes are present.  Also, the diseased cells or tissues may be required to express the axis components within the claim’s scope.  However, associated does not demand this.  Therefore, cells affected by diseased cells could express the axis components instead and said cells experience the required 
Claim 29 is further rejected here for reciting “cancer”.  This term is defined at paragraph 0121 as typically characterized by unregulated cell growth/proliferation.  The use of the term typically renders the definition and thus the term indefinite.  First, the cancer could only be characterized by the unregulated cell growth.  Second, it could be defined by other parameter(s), said parameter(s) not being provided in the specification.  Under this second interpretation, the metes and bounds of the term are unclear since the additional and alternative parameters to define what is a cancer are not stipulated.  The presence of multiple and unclear scopes of the term and thus the claim renders said claim indefinite.
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of inhibiting cell proliferation, modulating growth of a diseased cell, and treating a subject having a proliferative disorder, wherein said cells and the cells of said disorder express human cMet or the target subjects are human, via administering the recited anti-cMet antibody with the CDRs of onartuzumab, does not reasonably provide enablement for similar methods used on just any species of cell or subject species, including those that lack expression of human cMet.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims can be found in claim 26 drawn to a method of inhibiting cMet activated cell proliferation comprising contacting a cell with an effective amount of a composition comprising an anti-cMet antibody comprising the CDRs of onartuzumab wherein the antibody comprises a single antigen binding arm and an Fc region with two polypeptides that form a complex.
The nature of the invention is a treatment for proliferative disorders caused by dysregulation of cMet signaling using an inhibitory cMet antibody.
The level of skill of one skilled in this art is high.
The specification teaches that antibodies with the CDRs of instant claims include onartuzumab or OA5D5.v2 (0050).  Said methods are for treatment of humans (0019).  
The instant claims all encompass methods of treating cancer with the recited antibody.  Cancer treatment is highly unpredictable. Even though the EGFR was identified in some cancers as a drug target, the in vitro (i.e., in a test tube) effectiveness of a drug in inhibiting the EGFR turned out to be a poor proxy for how effective that drug actually was in treating cancer in vivo (i.e., in the body). Numerous EGFR inhibitors that showed promising in vitro activity failed for a variety of reasons. These included poor pharmacokinetics due to poor absorption or rapid metabolism ( [**2]or both), undesirable drug-drug interactions, drug toxicity due to drug binding onto healthy cells, drug toxicity due to binding onto other receptors, and metabolite toxicity. Some drug candidates were limited by one or more of these shortcomings, further underscoring the unpredictable nature of cancer treatment. OSI Pharmaceuticals , LLc, v. Apotex Inc, 939 F.3d 1375, 2019. 
The state of the art at the time of filing was such that the functionality of an anti-tumor antibody was dependent on both its action on the intended target and whether or not the modulation of said target had an effect on any particular cancer cell.  Baxevanis 
To further illustrate this point, Baxevanis goes on to explain the functionality of the more commonly used therapeutic antibodies.  Trastuzumab targets the receptor HER-2 (HER-2/neu)  which is overexpressed in some breast cancers and so is a viable treatment for said breast cancers (Pg. 444, Column 2, Lines 19-24).   The basis of this variability in treatment response is due to the fact that the growth inhibitory effect of anti-HER-2 is dependent on the extent of HER-2 overexpression (pg. 443, Column 1, Paragraph, first partial).  Because only a portion of breast cancer patients overexpress HER-2 and respond to trastuzumab, the selection of suitable patients is important (Pg. 445, Column 1, Lines 13-15).  
Rituximab is an antibody against CD20 antigen, which is expressed on most B cells including B-cell lymphomas (Pg. 445, Column 1, Lines 36-38).  Therefore, it is used to treat B-cell lymphomas (Pg. 444, Table 1).  It has been used to treat patients with 
In contrast to trastuzumab and rituximab, some therapeutic antibodies show efficacy in treating multiple cancers.  This stems from the fact that their target antigen is associated with multiple cancers.  Cetuximab is an anti-EGFR antibody (Pg. 445, Column 1, Lines 19-20).  EGFR is overexpressed in many epithelial cell tumors (Pg. 445, Column 1, Lines 20-21).  The association of EGFR overexpression with multiple cell types gives cetuximab a broader therapeutic applicability than trastuzumab (Pg. 444, Table 1) as it is used to treat both renal and head and neck cancers.
The teachings of Baxevanis discussed above underline the requirement of a link between an inhibitory antibody’s target and specific cancers to make therapy of said cancer predictable to one of ordinary skill in the art. Therefore, it would be unpredictable that the anti-cMet antibody would have any therapeutic effect on a tumor/cell that does not express its target human cMet, barring the presentation of evidence by Applicant.  This is because it is well-known in the art that antibody epitopes must be maintained in order for antibody binding to be predictable.
The prior art teaches that antibody epitopes function as such based in large part on protein primary sequences.  Polyak et Al. (Blood, Vol. 99, No. 9, Pg. 3256-3262, 2002) teach that mutation of an epitope can have serious consequences on antibody binding.  They teach that the sequence AxP at positions 170-172 in human CD20 is critical to the secondary structure of an extracellular loop and its loss causes the loss of binding of three anti-CD20 monoclonal antibodies (Pg. 3261, Column 1, Paragraph, second full).  Changes in antigen primary sequences can greatly affect secondary, tertiary, and even 
Thus, changes in cMet sequence and structure from species to species can have unpredictable consequences on ant-cMet antibody binding.  While that antibody of instant claims binds human cMet, it is unpredictable it will bind the cMet of just any other mammal.  Thus, as broadly as currently recited, the methods target cells, tissues, and subjects, of just any mammalian species are not enabled to their full scopes.
Since the art teaches that epitope recognition by an antibody is sensitive to antigen mutation and the specification does not provide ample guidance with respect to the functionality of the disclosed anti-cMet antibody with respect to other cMet species bound thereby save for human cMet, one would be burdened with undue experimentation to use .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 26-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dennis (US2006/0134104, published 06/22/2006) in view of Fahrner (Biotechnology and Genetic Engineering Reviews, Vol. 18, No. 1, Pg. 301-327, 2001).
Dennis teaches in Figure 13 the 5D5 antibody light and heavy chains and its CDRs.  SEQ ID NO. 183-185 are instant SEQ ID NO. 1-3 respectively and SEQ ID NO. 191-193 are instant SEQ ID NO. 4-6 respectively.  Claim 41 of Dennis recites an antibody with these CDRs.  Claim 42 states that the antibody is monovalent with an Fc region.  Claim 43 states that the Fc region has a first and second polypeptide.  These polypeptides will form a complex in order to form the Fc region.  Since the antibody is monovalent, it has only one antigen binding arm.  Therefore, the antibody of instant claims is taught by Dennis.  
Dennis also teaches the methods of instant claims. They teach a method of inhibiting cMet activated cell proliferation comprising contacting a cell or tissue with an effective amount of an antibody of any preceding claim (claim 45).  This includes the antibody of claim 43.  Their claim 46 states a method of modulating a disease associated with dysregulation of the HGF/cMet signaling axis comprising administering to a subject an effective amount of an antibody as in claim 43, for example.  Their claim 47 teaches a method of treating a subject having cancer comprising administering to the subject an effective amount of an antibody of claim 43, for example.  These methods are reproduced in paragraphs 0062-0067 as well.  
They also teach compositions with an antibody of their invention and a pharmaceutically acceptable carrier (0049).  This is a pharmaceutical formulation.  Therapeutic formulations of their antibody are prepared by mixing the antibody of desired 
Thus, the teachings of Dennis clearly render obvious methods of treating a subject having cancer via administering to a patient an effective amount of a pharmaceutical composition/formulation, comprising their antibody; as well as similar methods with the goals of modulating a disease associated with cMet signaling axis dysregulation and inhibiting cMet activated cell proliferation, the latter two also containing the active steps above.  Use of such a composition is routine in this art and is good medical practice and so is obvious in view of Dennis.
Dennis does not specify an acceptable level of host cell protein present in their antibody or its formulation.
This deficiency is remedied by Fahrner.
Fahrner teaches recombinant monoclonal antibodies are being studied in clinical trials and are approved for treating cancer (Pg. 301, Paragraph, first).  Several types of antibodies are produced in different cell lines but the most clinically significant antibodies are humanized IgG1 produced in CHO cells (Pg. 301, Paragraph, first).  They further state that there are extreme purity requirements for pharmaceutical antibodies (Pg. 301, Paragraph, second).  They focus on methods of chromatography for antibody purification which must reliably produce highly purified antibody (Pg. 302, Paragraph, first).  The process is focused on removal of pharmaceutical impurities including host cell proteins 
Taken together, it would have been obvious to one of ordinary skill in this art to ensure that host cell proteins were present at less than 50ng/mg, to levels of 5ng/mg, for example, in the pharmaceutical formulations of instant claims before use in the obvious method discussed above.  This would be to ensure acceptable level of impurities in the therapeutic antibody composition.  Since Dennis teaches use of good medical practice standards in their formulation, then it is obvious to use the standards described by Fahrner for therapeutic antibodies, which the cMet antibody of Dennis is.  Thus, the combined teachings above clearly render all claims above obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7476724 in view of Dennis (US2006/0134104, published 06/22/2006) and Fahrner (Biotechnology and Genetic Engineering Reviews, Vol. 18, No. 1, Pg. 301-327, 2001). 
The combined teachings of Dennis and Fahrner discussed supra render all instant claims obvious.  All discussions of these references and why they render all instant claims obvious are incorporated here.  Thus, the addition of the patented claims only further supports the finding of obviousness.
Patented claim 1 recites and anti-cMet antibody comprising the CDRs of instant claims.  Compositions thereof with a carrier are also present (claim 13).  The antibody can be monovalent with an Fc region of two peptides (claim 10).  Thus, the patented claims recite the products of instant claims.  In view of the cited art, the methods of using said products is therefore obvious as discussed supra.  Thus, the combined teachings of the art and patented claims render all instant claims obvious.  

Claims 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9487589 in view of Dennis (US2006/0134104, published 06/22/2006) and Fahrner (Biotechnology and Genetic Engineering Reviews, Vol. 18, No. 1, Pg. 301-327, 2001). 
The combined teachings of Dennis and Fahrner discussed supra render all instant claims obvious.  All discussions of these references and why they render all instant claims obvious are incorporated here.  Thus, the addition of the patented claims only further supports the finding of obviousness.
Patented claim 1 is drawn to a pharmaceutical formulation with onartuzumab, which comprises the instant CDRs.  Patented claim 8 is a method of treating a proliferative disorder via administering said formulation.  The disorder can be cancer (claim 9).  The antibody of instant claims is a variant of onartuzumab taught by Dennis and so its substitution in the patented claim is obvious since it will yield predictable results using a known antibody.  Addition of the teachings of Fahrner allows arrival of all other instant claims from the patented claims as discussed supra.  Thus, the combined teachings of the art and patented claims render all instant claims obvious.  Thus, the claims are rejected here.  

Claims 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10240207 in view of Dennis (US2006/0134104, published 06/22/2006) and Fahrner (Biotechnology and Genetic Engineering Reviews, Vol. 18, No. 1, Pg. 301-327, 2001). 

Patented claim 3 is drawn to a method of treating cancer with an antibody comprises the instant CDRs.  Thus, it can use the antibody of Dennis above and the quality standards of Fahrner with respect to host cell protein level.  Thus, the combined teachings of the art and patented claims render all instant claims obvious.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Michael Allen/Primary Examiner, Art Unit 1642